1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

2
                                                                     Nov 12, 2019
3                        UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK


                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:14-cr-00152-SMJ-01
5
                               Plaintiff,       ORDER DISMISSING
6                                               DEFENDANT’S § 2255 PETITION
                  v.
7
     JASON C. YOUKER (01),
8
                               Defendant.
9

10         After a two-week trial, a jury found Defendant Jason Youker guilty of

11   thirty-four counts arising out of a drug-distribution conspiracy, and this Court

12   sentenced him to twenty years’ imprisonment. ECF Nos. 501, 583. After

13   numerous motions attacking the judgment and an unsuccessful appeal, Defendant

14   brought a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

15   § 2255. See ECF No. 687. The Court determined that most of the grounds on

16   which Defendant sought relief were meritless but directed the Government to

17   respond to two of Defendant’s allegations. The Government responded, and

18   Defendant replied. ECF No. 698; ECF No. 720-1 at 35–55. It is now clear that

19   Defendant is not entitled to any relief on his petition, and the Court therefore

20   dismisses it without an evidentiary hearing. See 28 U.S.C. § 2225(b).



     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 1
1                                  LEGAL STANDARD

2          A prisoner incarcerated pursuant to the judgment of a federal court may

3    seek habeas corpus relief by petitioning the sentencing court to vacate, set aside,

4    or correct the sentence if it “was imposed in violation of the Constitution or laws

5    of the United States.” 28 U.S.C. § 2255(a). Where the “motion and the files and

6    records of the case conclusively show that the prisoner is entitled to no relief,” the

7    Court may dismiss the petition without an evidentiary hearing. Id. at § 2255(b);

8    Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977). In considering whether to

9    summarily dismiss a § 2255 motion, the question is whether “the movant has

10   made specific factual allegations that, if true, state a claim on which relief could

11   be granted.” United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984). The

12   Court must liberally construe a pro se § 2255 motion. Orona v. United States, 826

13   F.3d 1196, 1199 (9th Cir. 2016).

14                                      DISCUSSION

15         After screening Defendant’s petition, the Court determined that the record

16   conclusively established that seven out of the nine grounds on which he sought

17   relief were meritless. See ECF No. 693 at 26. The Court directed the Government

18   to respond to grounds five and six of the petition. Id. The Government did so, and

19   Defendant submitted a reply. ECF No. 698; ECF No. 720-1 at 35–55. Having

20   reviewed these filings and the record in this matter, it is now clear that Defendant




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 2
1    is not entitled to relief on either basis, and an evidentiary hearing is unnecessary.

2    A.    Ground Five: Franks Issue

3          Ground five of the petition alleges law enforcement omitted material facts

4    from affidavits used to obtain search warrants from which evidence used against

5    Defendant at trial was obtained. See ECF No. 687 at 13–14; ECF No. 720-1 at 46.

6    Specifically, Defendant alleges that officers omitted from their affidavits the fact

7    that after controlled purchases of narcotics from Defendant, they allowed

8    confidential informants to distribute a portion of the drugs so as to avoid alerting

9    Defendant of the investigation. ECF No. 687 at 13.

10         Defendant’s argument falls squarely within the doctrine of Franks v.

11   Delaware, 438 U.S. 154 (1978). Franks held that under the Fourth Amendment, a

12   criminal defendant may challenge the validity of a search warrant, and move to

13   suppress evidence, if the affidavits presented to the issuing magistrate included

14   intentionally or recklessly false statements or omissions that were material to the

15   finding of probable cause. See United States v. Lefkowitz, 618 F.2d 1313, 1317

16   (9th Cir. 1980) (citing Franks, 438 U.S. at 154); United States v. Stanert, 762 F.2d

17   775, 780–81 (9th Cir. 1985).

18         However, it is well settled that, absent exceptional circumstances, “error on

19   a fourth amendment issue does not support a writ of habeas corpus” such as

20   Defendant seeks here. Newman, 790 F.3d at 879 (quoting Hampton v. Wyant, 296




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 3
1    F.3d 560, 563 (7th Cir. 2002)). The Court is accordingly prohibited from

2    considering Defendant’s Franks argument unless he was denied a “full and fair

3    opportunity” to assert that claim at trial. ECF No. 720-1 at 54; United States v.

4    Hearst, 638 F.2d 1190, 1196 (9th Cir. 1980) (citing Stone v. Powell, 428 U.S. 465,

5    494 (1976)); Newman v. Wengler, 790 F.3d 876, 878 (9th Cir. 2015). The critical

6    inquiry is whether he had the opportunity to litigate his claim, not whether he in

7    fact took advantage of that opportunity, “or even whether the claim was correctly

8    decided.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996).

9          Defendant’s conclusory assertions that he was denied such an opportunity

10   are unpersuasive. See ECF No. 687 at 14. Defendant was provided thousands of

11   pages of discovery, including fifteen search warrants and accompanying affidavits

12   describing at least one instance where a confidential informant was allowed to

13   distribute narcotics purchased from Defendant. See ECF No. 698 at 4, 10. And to

14   substantiate his Franks claim, Defendant appears to recount his memory of several

15   of those transactions, asserting he sold the informants more drugs than law

16   enforcement reported in their affidavits. See ECF No. 720-1 at 2–6. Defendant

17   brought repeated suppression motions prior to trial—including one styled as a

18   Franks motion. See ECF Nos. 147, 156, 158, 295, 378, 398. Though he obviously

19   had access at that time to the evidence on which he relies now, he did not raise

20   this argument then or on appeal. See ECF No. 655 at 2. Defendant fails to show




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 4
1    that he was denied a full and fair opportunity to assert this claim prior to his

2    § 2255 motion and thus, he is barred from raising it now. Hearst, 638 F.2d at

3    1196; Stone, 428 U.S. at 494.

4          As the record conclusively establishes that Defendant is not entitled to relief

5    on ground five of his petition, the Court dismisses it without an evidentiary

6    hearing. 28 U.S.C. § 2255(b).

7    B.    Ground Six: Brady Issue

8          The sixth ground of Defendant’s petition alleges the Government withheld

9    or delayed the disclosure of several items of evidence. See ECF No. 687 at 14–17.

10   Just as above, Defendant asserts that law enforcement knowingly permitted

11   confidential informants to distribute narcotics but failed to disclose they had done

12   so. Id. at 14–15. Defendant also claims that the Government delayed disclosing

13   that a confidential informant gave a small quantity of methamphetamine to

14   another informant until the middle of trial. ECF No. 687 at 16–17.

15         In a criminal case, the Government must disclose to the Defendant all

16   evidence “that is both favorable to the accused and ‘material either to guilt or to

17   punishment.’” United States v. Bagley, 473 U.S. 667, 674 (1985) (quoting Brady

18   v. Maryland, 373 U.S. 83, 87 (1963)). To prevail, a Defendant asserting a Brady

19   claim must show, for evidence that was never disclosed, that the Government

20   “‘wilfully or inadvertently’ suppressed the information.” Williams v. Ryan, 623




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 5
1    F.3d 1258, 1264 (9th Cir. 2010) (citing Strickler v. Greene, 527 U.S. 263, 281–82

2    (1999)). When the Defendant challenges the timeliness of the Government’s

3    disclosure, the proper inquiry is “whether the lateness of the disclosure so

4    prejudiced [the Defendant’s] preparation or presentation of his defense that he was

5    prevented from receiving his constitutionally guaranteed fair trial.” United States

6    v. Miller, 529 F.2d 1125, 1128 (9th Cir. 1976) (citing United States v. Hibler, 463

7    F.2d 455, 459 (9th Cir. 1972)).

8          Evidence qualifies as material when “there is a reasonable probability that,

9    had the evidence been disclosed to the defense, the result of the proceeding would

10   have been different.” Id. at 682; see also United States v. Tham, 884 F.2d 1262,

11   1266 (9th Cir. 1989). Therefore, evidence negating a jurisdictional element of the

12   charged offense is material. United States v. Mejia-Mesa, 153 F.3d 925, 929 (9th

13   Cir. 1998). Significant impeachment evidence may also be material. See United

14   States v. Price, 566 F.3d 900, 907 (9th Cir. 2009) (citing Giglio v. United States,

15   405 U.S. 150, 154 (1972)).

16         Even assuming Defendant could produce the evidence he claims the

17   Government withheld—as he seeks to do through an evidentiary hearing—he has

18   failed to show that such evidence is material either to guilt or punishment. Bagley,

19   473 at 674 (quoting Brady, 373 U.S. at 87). There was substantial evidence of

20   Defendant’s guilt of the crimes with which he was charged—including narcotics




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 6
1    purchased during controlled buys, recordings of his involvement in those

2    transactions, firearms used in furtherance of the conspiracy, and testimony of

3    others involved in his scheme. The evidence he claims was suppressed or delayed

4    would have done little to impeach the credibility of the confidential informants,

5    who were known drug dealers, and nothing to negate any element of the charged

6    offenses. See ECF No. 616 at 82–85. In short, while impeachment evidence may

7    be material under Brady, Defendant has failed to establish “a reasonable

8    probability” that this evidence would have changed the outcome of the trial.

9    Bagley, 473 U.S. at 682.

10         This claim is also procedurally defaulted. See United States v. Frady, 456

11   U.S. 152, 167 (1982). Defendant was required to show “cause” for his failure to

12   raise his Brady claim at trial, and that his inability to do so resulted in “actual

13   prejudice.”1 Id.; ECF No. 693 at 4–5 (notifying Defendant that claims may be

14   procedurally defaulted). As set out above, the evidence Defendant relies on to

15   establish his Franks argument—that the Government withheld evidence that law

16   enforcement allowed narcotics to “walk” after controlled buys—was in his

17   possession before trial. See ECF No. 698 at 4, 10; ECF No. 720-1 at 2–6. Just as

18   Defendant fails to establish that he was denied a full and fair opportunity to raise

19
     1
       Defendant could have also avoided procedural default by asserting actual
20   innocence, though he has not done so. See Bousley v. United States, 523 U.S. 614,
     622 (1998).


     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 7
1    his Franks argument, he fails to establish that some “external impediment”

2    prevented him from raising this Brady argument at trial or on direct appeal.

3    Murray v. Carrier, 477 U.S. 478, 492 (1986). And because the Court concludes

4    that even with the evidence Defendant claims was suppressed, there is no

5    reasonable probability of a different outcome at trial, he has failed to show actual

6    prejudice. Frady, 456 U.S. at 167–68; United States v. Mejia-Mesa, 153 F.3d 925,

7    929 (9th Cir. 1998); United States v. Hernandez, 94 F.3d 606, 610 (10th Cir.

8    1996)) (applying Brady’s “materiality” standard to showing of “actual prejudice”).

9          Therefore, as the record conclusively establishes that Defendant is not

10   entitled to relief on ground six of his petition, the Court dismisses it without an

11   evidentiary hearing. 28 U.S.C. § 2255(b).

12                                    CONCLUSION

13         Defendant’s failure to assert the arguments presented in grounds five and

14   six of his petition bars him from raising them on collateral review. Defendant also

15   fails to establish that, even if the impeachment evidence he claims was suppressed

16   had been provided to him, the result of his trial—where he faced significant, direct

17   evidence of guilt—would have been any different. These conclusions are

18   conclusively established by the record, and therefore, an evidentiary hearing is

19   unnecessary. The petition is dismissed.

20   //




     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 8
1          Accordingly, IT IS HEREBY ORDERED:

2          1.    Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

3                Correct Sentence By a Person in Federal Custody, ECF No. 687, is

4                DISMISSED.

5          2.    The evidentiary hearing set for November 19, 2019 is STRICKEN.

6          3.    All pending motions are DENIED AS MOOT.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

8    ENTER JUDGMENT, provide copies to pro se Petitioner, counsel for the

9    Government, and the United States Marshals Service, and CLOSE the file. The

10   Court certifies that Defendant has failed to make a substantial showing of the

11   deprivation of a constitutional right because reasonable jurists could not debate

12   whether the petition should be resolved in a different manner. See 28 U.S.C. §

13   2253(c); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). A certificate of

14   appealability is therefore DENIED.

15         DATED this 12th day of November 2019.

16                     _________________________
                       SALVADOR MENDOZA, JR.
17                     United States District Judge

18

19

20



     ORDER DISMISSING DEFENDANT’S § 2255 PETITION - 9
